2019Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 1 Is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the sintered plug" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
The plug was not identified a sintered prior to this but just as a “plug”

Examiner recommends removing the word sintered as claim 6 adds this limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US Patent 9,433,190).

Regarding claim 1.
 Johnson discloses an animal watering valve comprising:

    PNG
    media_image1.png
    305
    585
    media_image1.png
    Greyscale

 a housing (as shown above) having an upstream end, a downstream end, and a longitudinal bore formed therein and extending from the upstream end to the downstream end; 
a valve element ( as shown above) and a valve actuator located at least in part in the bore; and
 a plug disposed in the bore at the upstream end of the valve element, the plug having a lattice structure extending lengthwise of the sintered plug.
 “The cap 46 (seen as a plug  and 146 in this figure) defines a generally cylindrical downstream end opposite a generally narrower cylindrical upstream end adapted for coupling to the water manifold 14 in a conventional manner. The downstream end defines a cavity, which cooperates with the cavity of the guard 44 for receiving the cartridge assembly 42. An elastomeric seal 63 is captured between an upstream end of the cavity and an end of the cartridge assembly 42. The seal 63 may include a control screen mesh, fiber filter, or sintered metal filter configured to keep debris from entering the cartridge assembly 42.” (column 5 lines 11-20)

A screen mash can be seen as a lattice and serves as a plug.

Regarding claim 7. 
Johnson discloses an animal watering valve comprising: 

    PNG
    media_image2.png
    360
    619
    media_image2.png
    Greyscale

a housing( as shown above) having an upstream end, a downstream end, and a bore formed therein and extending from the upstream end to the downstream end 
a diaphragm (as shown above)  disposed within the bore and separating the bore into a downstream portion and an upstream portion, 
the diaphragm comprising: a stem seat; and a sealing surface; (area as shown above)
 a stem having ( area as shown above) a stem head and a stem body extending downstream from the stem head, the stem head disposed within the stem seat and surrounded by the diaphragm; and ( as shown above)
wherein the valve is structurally and operationally configured such that actuation of the stem opens the sealing surface and allows a liquid to flow from the upstream portion of the bore to the downstream portion of the bore.(opening or closing the valve is accomplished by stem moving up and down)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US patent 9,433,190).

Regarding claim 2. The animal watering valve of claim 1, wherein an upstream end of the plug is flush with the upstream end of the housing.

It would have been an obvious matter of design choice to modify the plug of  reference, to be flush to the end  since applicant has not disclosed that having  the plug flush to the end solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.
Furthermore, absent a teaching as to criticality that plug be flush, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
It would appear that the device would work equally well being flush or not flush.

Regarding claim 3. The animal watering valve of claim 1, wherein the lattice structure includes pores having a size of 20 to 100 microns.

It would have been an obvious matter of design choice to have a lattice of any micron  size, since applicant has not disclosed that having a  micron size solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with any micron size. It is simply a degree of filtering. The smaller the micron size the more of a filtering and keeping debris out the bore is.
Furthermore, absent a teaching as to criticality that plug be flush, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).


Regarding claim 5. The animal watering valve of claim 1, wherein the length of the plug is 2-8 mm.

It would have been an obvious matter of design choice to have a plug with a length in the range required  size, since applicant has not disclosed that having a  length of the plug solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with any plug length. 
Furthermore, absent a teaching as to criticality that plug be flush, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).

Regarding claim 6. The animal watering valve of claim 5, wherein plug comprises a sintered metal plug
As indicated in claim 1 above the screen mesh can be a sintered metal filter.



Allowable Subject Matter
Claims 12-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  None of the cited references, alone or in any reasonable combination, disclose an animal watering valve with a stem hat in combination, or that is formed through molding with the other limitations of independent claims 12 and 15.

Claims 4 and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Barss, whose telephone number is 571-270-1129.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN R BARSS/Examiner, Art Unit 3753